Title: From George Washington to Henry Lee, 3 September 1780
From: Washington, George
To: Lee, Henry


                        
                            Sir,
                            Head Quarters Septr 3rd 1780.
                        
                        Several days ago I received a letter from the Honorable Mr Brearly, Chief Justice of Jersey, in which he
                            mentions that "Complaint has been made to me, by a Member of the Legislature of Somerset County, together with other
                            respectable Inhabitants, that a detachment of Major Lee’s light Dragoons have quartered themselves upon the Inhabitants of
                            the County near Rockey Hill, without any order of Law, are impressing Forage by their own authority, and committing other
                            great outrages on the Inhabitants. The persons particularly complained against, are Captain Rudolph, Doctor Irvin and one
                            Stephen Lewis, supposed to be a Commissioned Officer." I would willingly hope that this complaint has been exaggerated and
                            profered in much stronger terms than facts would Warrant. There is nothing I wish for more than harmony and a good
                            understanding to prevail between the Country and the Army; it essential to our success and whenever circumstances compel
                            to any measures out of the common line, and which may bear hard against the Inhabitants, they ought not to be carried
                            farther than necessity may absolutely require.
                        I have not written to Mr Brearly in answer to his letter; but I wish to do it without further delay. I want
                            previously however, to hear from you after communicating this letter to the Officers who are particularly complained of. I
                            am, &c.
                        
                            G. Washington.
                        
                    